DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 49-51, 58, and 62 have been amended.  Claims 41-70 are pending and examined below.

Allowable Subject Matter
Claims 41-70 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 8849494 B1 discloses an autonomous vehicle may determine to seek assistance navigating using a first trajectory. The autonomous vehicle may be configured to receive and store data about a plurality of obstacles. A particular obstacle in the plurality of obstacles may partially or wholly obstruct the first trajectory. The autonomous vehicle may select a portion of the stored data that includes data representing the particular obstacle. The selected portion of the stored data may be provided to an assistance center. A second trajectory may be received from the assistance center, where the second trajectory is not obstructed by the particular obstacle.
As per independent claim 41, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious at least one processing device programmed to: receive a first output from a first data source associated with the host 
As per independent claim 55, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receiving a first output from a first data source associated with the host vehicle and a second output from a second data source associated with the host vehicle, wherein at least one of the first data source and the second data source comprise a sensor onboard the host vehicle; identifying a target object in the first output; determining whether a characteristic of the target object triggers at least one navigational constraint by: verifying the identification of the target object based on a combination of the first output; and if the at least one navigational constraint is not verified based on the first output, then verifying the identification of the target object based on a combination of the first output and the second output; and in response to the verification, cause at least one navigational change to the host vehicle.
As per independent claim 62, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious receive a first output from a first data source associated with a host vehicle and a second output from a second data source associated with the host vehicle, wherein at least one of the first data source and the 
As per independent claim 64, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious at least one processor means that includes an input means, an identifying means, a determining means, a verifying means, and an output means, the processor means programmed to: cause the input means to receive a first output from a first data source associated with the host vehicle and a second output from a second data source associated with the host vehicle, wherein at least one of the first data source and the second data source comprise a sensor onboard the host vehicle; cause the identifying means to identify a target object in the first output; cause the determining means to determine whether a characteristic of the target object triggers at least one navigational constraint by: causing the verifying means to verify the identification of the target object based on the first output; and if the at least one navigational constraint is not verified based on the first output, then verifying the identification of the target object based on a combination of the first output and the second output; and in response to the verification, cause the output means to output a signal that initiates at least one navigational change to the host vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Y OH whose telephone number is (571)270-5912.  The examiner can normally be reached on M-Th (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY Y OH/Primary Examiner, Art Unit 3666